DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Lee on February 17, 2022.
The application has been amended as follows: 

4. (Currently Amended) The capacitor of claim 1, wherein the stack of layers comprises an alternation of insulating layers and of conductive layers, a lower layer and an upper layer of the stack of layers being conductive layers. 

11. (Currently Amended) A method of manufacturing a capacitor comprising:
forming a cavity within a substrate;
forming a plurality of insulating layers spaced apart from each [[with]] other within the cavity of the substrate, each of the plurality of insulating layers having a first inclined wall, a second inclined wall, and a bottom surface between the first and second inclined walls, the bottom surface of the insulating layer on a portion of a surface of the substrate in the cavity;

forming the stack of layers on a second portion of the surface of the substrate in the cavity, 
wherein the first and second inclined walls are a first material and the substrate is a second material, the first and second materials being different, 
wherein a distance between two adjacent inclined  walls gradually decreases as the inclined  walls  extend further away from the substrate. 

16. (Currently Amended) The method of claim 12, wherein the  first and second inclined walls are inclined with respect to a vertical direction extending orthogonal to a surface of the substrate. 

Response to Arguments
Applicant's arguments filed February 11, 2022, have been fully considered, in view of the amendments to the claims, and are persuasive.
Claim Objections
The objection to claims 4, 6, 8-9, and 11-20 is withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848